Exhibit 10.3




TARGET COMPANY ACQUISITION AND REORGANIZATION AGREEMENT


This agreement (the "Agreement") is executed and effective as of June 24, 2009
(the "Effective Date") by and among the following parties:


Covenant Group Holdings Inc., a United States ("U.S.") corporation incorporated
in the state of Delaware ("Covenant"). Covenant's legal representatives are
Frederic W. Rittereiser, Chairman, and Kenneth Wong, President, both of whom are
U.S. citizens; and


ChongQing HongSheng Information Sysway Industry Co, Ltd ( changed the name
to ChongQing Sysway Information Technology Co., Ltd in year 2007) a company
incorporated, in good standing and doing business in the Peoples Republic of
China ("China") ("Target Company" or "Chongqing"). The address of the Target
Company is 4F, H Building, 67th, No.3 Keyuan Road, Hi-tech Industrial
Development Zone, ChongQing, postcode 400041, and its legal representative is
Song Xiaozhong, Chairman, who is a Chinese citizen; and


each equity owner of the Target Company ("Target Company Shareholder[s]") as
identified hereunder.


The identity and percentage of equity holdings held by each Target Company
Shareholder is as follows:


Shareholder
Amount of investment (registered capital)
Percentage
Song Xiaozhong
RMB          4,329,700
43.297%
Shi Quansheng
RMB          3,194,500
31.945%
Song Guangwei
RMB          2,391,800
23.918%
Yuan Rui
RMB              84,000
  0.840%
Total
RMB        10,000,000
100.00 %



The parties hereby agree as follows:


Section 1. Strategic Company Structure. Covenant is a corporation formed to
acquire and hold a majority equity ownership stake in Target Company and other
target companies that are Chinese operating companies. To effectuate this
arrangement, the parties hereto agree to organize pursuant to a strategic
company structure which may entail, among other things, having Covenant, a
public shell company ("Public Shell"), a subsidiary of the Public Shell ("Public
Shell Subsidiary") and/or the Target Company enter into a share exchange,
merger, reverse merger, recapitalization or some other similar transaction
whereby Public Shell and/or Public Shell Subsidiary shall acquire all of
Covenant’s rights and obligations under this Agreement (including the Target
Company’s common stock as provided hereunder). Thereafter, the Public Shell may
engage in a private placement of its common stock, which private placement would
also grant registration rights to the investors (the "Private Placement"). The
above structure is hereinafter referred to as the "Strategic Structure."
 
Page 1 of 7

--------------------------------------------------------------------------------


 

 
Section 2. Public Shell Private Placement (Strategic Structure). The Strategic
Structure shall be pursued, and the Public Shell shall engage in a capital raise
targeted for the fourth quarter of 2009, but no later than the first quarter of
2010, for purposes of raising funds to inject into Target Company a minimum of
$2.5 Million ($2,500,000) for operational and strategic growth purposes as its
operating subsidiary.


Section 3. Covenant Acquisition of Majority Interest in Target Company. When the
Strategic Structure is pursued, the consideration for Covenant's acquisition of
one-hundred percent (100%) of Target Company's common stock is the promise of
Covenant, on behalf of the Public Shell, to provide a cash injection and common
stock of Public Shell (the "Public Shell Stock Consideration") as detailed in
Section 4 below. As described above, under the Strategic Structure, Public Shell
or Public Shell Subsidiary shall ultimately own and hold the Target Company's
common stock.


Section 4. Details of Consideration to Target Company and Target Company
Shareholders. Covenant will assure a cash injection pursuant to Section 2 above.
Upon occurrence of the Strategic Structure, Target Company Shareholder[s] shall
receive pro-rata portions of Public Shell common stock, which, in the aggregate,
shall be one million four hundred thousand (1,400,000) shares of Public Shell
common stock.


These common shares will be restricted and locked-up for a period of one (1)
year starting from the period when Covenant enters and qualifies for a NASDAQ
Capital Market Listing. These shares will also be subject to underwriter's
discretion upon future capital raises.


Covenant authorizes Target Company to distribute to its shareholders and
management its 30% dividend amount for 2008 and to further allow Target Company
to distribute a thirty percent (30%) dividend against their 2009 profits at year
end.


Section 5. Reliance on Target Company and Target Company's Data. Target Company
and Target Company Shareholder[s] shall provide audited financials to Covenant
for periods as reasonably requested by Covenant, and Target Company shall assure
the accuracy of all financial performance data and material disclosure items of
Target Company as reported for the period ended June 30, 2009, which includes
accounts payable and liabilities, accounts receivable, assets, operations,
associated debts, intangible assets, inventory, and any important contracts.


Section 6. Declarations and Assurances by Covenant.


1.  
Covenant is a duly registered Delaware corporation. It has exclusive rights to
its assets and is empowered to duly execute and be party to this Agreement.



2.  
Except as hereinafter provided, Covenant agrees and acknowledges that the Target
Company may continue to independently operate itself and that Covenant will not
participate in the day-to-day business operations of the Target Company or
interfere with the management of the Target Company. Notwithstanding the
foregoing, if Target Company's management acts in any manner that is materially
inconsistent with the declarations and assurances as presented in the Chairman's
Annual Report to Covenant’s Board as provided in Section 8 below, Covenant has
the right to effect changes in Target Company's management.

 
 
Page 2 of 7

--------------------------------------------------------------------------------



 
3.  
Covenant, at its expense, shall retain an independent international accountant
to conduct a quarterly and annual audit of Target Company in anticipation of the
Strategic Structure and eventual listing of Covenant’s common stock on a U.S.
national exchange.



4.  
Covenant or its shareholders shall appoint the initial Covenant Board of
Directors, which is initially anticipated to be a Board of five persons, three
of whom will meet qualifications of independence under NASDAQ listing standard
rules.



Section 7. Declarations and Assurances of Target Company and Target Company
Shareholder[s].


1.  
Target Company is established under the legal structure of China and shall
remain so following occurrence of the Strategic Structure. Target Company has
exclusive rights to its assets and no material liabilities as otherwise
disclosed to Covenant and is empowered to duly execute and be a party to this
Agreement.



2.  
Target Company shall use its best efforts to assist Covenant in performance of
quarterly and annual financial reports along with issuance of 10-Q and 10-K SEC
reports filed with the SEC.



3.  
Target Company must standardize its financial operations, avoid any hidden cash
or assets, and not engage in any fraudulent activities.



4.  
Target Company shall not issue additional common stock or other securities
without the express written consent of Covenant. Target Company agrees and
acknowledges that Covenant is required to own at least a majority of Target
Company's common stock so that Target Company's financial reports may be
consolidated with Covenant.



5.  
Any material news relating to the Target Company must be reported to Covenant
following the Effective Date.



6.  
Target Company shall not provide any loans or any vouchers to third parties.



7.  
Target Company should avoid any related transactions with itself, including, but
not restricted to, such transactions with: (1) shareholders; (2) management;
and/or (3) any enterprises that are owned by a direct relative of the
shareholders or management. If related enterprises exist, the Target Company
shall assure no liabilities for such enterprise or any other debt or liability
related to any of its shareholders, direct relatives, CEOs, or any of its
executives in top management.



8.  
The board minutes of Target Company shall be accurate and comprehensive. The
financial statements of Target Company should be represented in appropriate
form, including assets and liabilities of the company and sales and revenues
from business operations. Moreover, the financial statements shall be prepared
in accordance with U.S. GAAP standards.

 
 
Page 3 of 7

--------------------------------------------------------------------------------



 
9.  
Target Company shall not have any undisclosed guarantees to any individual,
group or company.



10.  
All of the information of Target Company should be provided to Covenant,
including bank accounts, company's address, telephone numbers, etc.



11.  
Target Company should keep good records of all legal documents for managing the
business.



12.  
Target Company must avoid any activities that are against the law, statutes, or
regulations of the legal systems of the U.S. or China, as applicable.



13.  
Target Company may not file a petition for bankruptcy without the express
written consent of Covenant.



14.  
Any material contract signed by Target Company should be disclosed to Covenant.



15.  
The assets and inventory of Target Company shall be kept in good operation and
no sales of assets should occur, unless in the ordinary course of business,
without the express written consent of Covenant. Additionally, Target Company
shall not engage in any exclusivity agreements with third parties without the
express written consent of Covenant.



16.  
Target Company should only operate under its current lines of business as of the
Effective Date, and shall not open new business lines without the written
consent of Covenant. Target Company shall protect all patents, trade marks,
copyrights, or business secrets of Target Company from infringement by third
parties.



17.  
Target Company and Target Company Shareholder[s] agree to comply with all
reasonable and customary requests by any investment bank that assists Covenant
with respect to the Strategic Structure or other fundraising activities,
including, but not limited to, lock-ups of the Target Company Shareholder[s]'
Covenant common stock shares.



Section 8. Consequence of Covenant Reliance on Information. Target Company and
Target Company Shareholder[s] hereby indemnify and hold harmless Covenant for
any material misstatements or omissions relating to financial and business
reports that Covenant reasonably relies upon that are produced by Target Company
and/or Target Company Shareholder[s].


Section 9. Confidentiality. The parties agree to the confidentiality of the
matters relating to this Agreement. If the Agreement expires, the parties agree
to return the relevant documentation, including the financial, technical and
commercial information provided, to the issuing party, and promise to not
disclose and utilize such confidential information. Nothing precludes a party
from providing information to a government organization upon request of such
organization or as otherwise required by law.


Section 10. Material Changes in Target Company's Business. If before the
occurrence of the Strategic Structure, the Target Company's business has
experienced a material adverse change that cannot be promptly corrected before
the filing of the registration statement, Covenant, at its
 
Page 4 of  7

--------------------------------------------------------------------------------


 
sole discretion, may terminate this Agreement with respect to the Target Company
and Target Company's Shareholder[s]. Thereafter, the mutual return of shares
will be identical to the procedures set forth in Section 5 above.
 
Section 11. Documents to be Provided by Target Company and Target Company
Shareholder[s] (translated into English).


1.  
The original or certified copies of the charter documents of Target Company and
all corporate records, minute books, documents and instruments of Target
Company, the corporate seal and all books and accounts of Target Company.

 
2.  
All reasonable consents or approvals required to be obtained by Target Company
for the purposes of implementing this Agreement.

 
3.  
All other approval documents or evidences of ownership transfer of Target
Company's equity ownership to Covenant.

 
4.  
Such other documents as Covenant may reasonably require to give effect to the
terms and intention of this Agreement.



Section 12. Documents to be Provided by Covenant.


1.  
Share certificates representing the Covenant Share Consideration, duly
registered in the names of the Target Company Shareholder[s] and pursuant to the
terms of this Agreement.

 
2.  
All reasonable consents or approvals required to be obtained by Covenant for the
purposes of implementing this Agreement.

 
3.  
Documents relating to the Strategic Structure and preparation of any
registration statement so required.

 
4.  
Such other documents as Target Company may reasonably require to give effect to
the terms and intention of this Agreement.



Section 13. Notices. Message delivery method: any request by either party to
deliver the message to the designated receiver and location are deemed adequate
for the completion of delivery. Also, the delivery mail is deemed to be received
within four (4) business days after being sent. Electronic transmissions are
deemed received the same day they are sent.


Covenant:


Message Address: Buchanan Ingersoll & Rooney PC  50 S. 16th Street - Suite 3200,
Philadelphia, PA 19102 Attn: William Uchimoto c/o Covenant Group Holdings Inc.
Receiver : Fredric Rittereiser, Chairman
Telephone : 732-232-6114
 
Page 5 of  7

--------------------------------------------------------------------------------


 
Fax : 732-505-9300


Receiver : Kenneth Wong, President
Telephone : 215-519-4012
Fax : 732-505-9300


CHONGQING :


Message Address : 4F,H Building, 67th, No.3 Keyuan Road, Hi-tech Industrial
Development Zone, ChongQing, postcode 400041
Receiver : Song Xiao Zhong
Telephone : 86-23-89080888
Fax: 86-23-68604745


Target Company Shareholder[s] agree to use Target Company's message address as
each Shareholder's message addresses.


Alternative address: A party must inform the other parties for changes of
address.  E-mail may not be used as the message address.


Section 16. Miscellaneous.


a)  
Entire Agreement. This Agreement represents the entire agreement of the parties
with respect to the subject matter hereof and may not be changed or terminated,
except in a writing signed by all parties.

 
b)  
Waivers. No waiver by any party of any breach of any term of this Agreement
shall be construed as a waiver of any subsequent breach of that term or any
other term of the same or of a different nature.

 
c)  
Binding Nature. This Agreement and the rights, powers, and duties set forth
herein shall bind and inure to the benefit of the heirs, executors,
administrators, legal representatives, successors, and assigns of the parties
hereto.

 
d)  
Counterparts. This Agreement may be executed in one or more counterparts
(facsimile copies are deemed to be originals), each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 
e)  
Governing Law. This Agreement shall be deemed to have been made under, and shall
be governed by, and construed in accordance with, the internal laws of the
Commonwealth of Pennsylvania (excluding the law thereof which requires the
application of or reference to the law of any other jurisdiction).

 
f)  
Arbitration. The parties consent and submit to arbitration before the American
Arbitration Association ("AAA") in connection with the adjudication of any
controversy arising in connection with this Agreement or the enforcement hereof,
which may be asserted. The parties agree that any such action shall be submitted
to arbitration in accordance with the rules and procedures of the AAA. The venue
for any such arbitration shall be



 
Page 6 of  7

--------------------------------------------------------------------------------


 
 


  
Philadelphia, Pennsylvania, and the parties further agree to abide by and
perform any award(s) rendered pursuant to this and further agree that a judgment
and any interest due thereon may be entered upon such award(s) and, for these
purposes, the undersigned parties hereby voluntarily consent to submit to the
jurisdiction of any court of competent jurisdiction which may properly enter
such judgment. The filing of a statement of claim by the party seeking relief
hereunder may commence any such action in arbitration.



 
COVENANT GROUP HOLDINGS INC.
 
/s/ Fredric W. Rittereiser
Fredric W. Rittereiser, Chairman
 
/s/ Kenneth Wong
Kenneth Wong, President
     
CHONGQING SYSWAY INFORMATION TECHNOLOGY CO., LTD
 
By:  _/s/ Song Xiaozhong_____________________
Name: Song Xiaozhong
Title:  Chairman








TARGET COMPANY SHAREHOLDERS:
 
A:
/s/Shi Quansheng                  
B:
/s/ Song Xiaozhong
 
Shi Quansheng
 
Song Xiaozhong
               
C:
/s/ Song Guangwei
D:
/s/ Yuan Rui
 
Song Guangwei                                                      
 
Yuan Rui


 

Page 7 of 7
 

--------------------------------------------------------------------------------

 
 